Citation Nr: 0005455	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of frostbite with debilitating symptoms of both feet, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease with triple bypass.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946, and from March 1948 to November 1958.  This appeal 
arises before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This rating decision denied entitlement 
to a rating higher than 30 percent for the residuals of 
frostbite with debilitating symptoms of both feet, and denied 
entitlement to service connection for arthritis, diabetes, 
peripheral vascular disease (claimed as poor circulation) 
with triple bypass, skin cancer, and cataracts in both eyes-
both as directly related to service and as secondarily 
related to his service-connected frostbite residuals.

The issues of increased evaluation for the service connected 
residuals of frostbite with debilitating symptoms of both 
feet and of service connection for diabetes and peripheral 
vascular disease are remanded, as discussed below.

The Board notes that the examiner conducting the October 1998 
VA examination diagnosed the veteran with severe frostbite 
with peripheral neuropathy.  A claim for service connection 
for peripheral neuropathy, as secondary to the service-
connected status post frostbite with debilitating residuals 
of both feet, is thus inferred.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is service-connected for the residuals of 
frostbite with debilitating symptoms of both feet.

2.  An October 1998 VA examination report shows the veteran 
is diagnosed with non-insulin dependent diabetes mellitus and 
peripheral vascular disease, which the examiner opines are 
aggravated by his service-connected frostbite residuals.

3.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his arthritis and either his 
active service or his service-connected frostbite residuals.

4.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his skin cancer and either his 
active service or his service-connected frostbite residuals.

5.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his bilateral cataracts and 
either his active service or his service-connected frostbite 
residuals.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes, as 
secondary to the service-connected frostbite residuals with 
debilitating symptoms to both feet, is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996) (per curiam) 
(table).

2.  The claim for service connection for peripheral vascular 
disease, with triple bypass, as secondary to the service-
connected frostbite residuals with debilitating symptoms to 
both feet, is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 Fed. 604 
(Fed. Cir. 1996) (per curiam) (table).

3.  The claim for service connection for arthritis, either as 
directly related to service or as secondary to his service-
connected frostbite residuals with debilitating symptoms to 
both feet, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  The claim for service connection for skin cancer, either 
as directly related to service or as secondary to his 
service-connected frostbite residuals with debilitating 
symptoms to both feet, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

3.  The claim for service connection for bilateral cataracts, 
either as directly related to service or as secondary to his 
service-connected frostbite residuals with debilitating 
symptoms to both feet, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis and diabetes are among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(1999).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A.  Diabetes and Peripheral Vascular Disease

The Board finds that the veteran has presented well-grounded 
claims for service connection for his diabetes and peripheral 
vascular disease with triple bypass within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), as defined by Caluza, 
supra.

The medical evidence establishes that the veteran has been 
diagnosed with both these conditions, described in an October 
1998 VA examination report as non-insulin dependent diabetes 
mellitus, and peripheral vascular disease.  The report 
further reflects a diagnosis of severe frostbite related to 
Chosin Reservoir exposure with chronic pain, peripheral 
neuropathy, and peripheral vascular disease.  In addition, 
the claims file establishes that a June 1977 rating decision 
granted entitlement for status post frostbite with residual 
debilitating symptoms of both legs.  Finally, the record 
contains competent medical evidence of a link, or nexus, 
between the veteran's currently diagnosed diabetes and 
peripheral vascular disease and his service-connected 
frostbite residuals in the form of two medical expert 
opinions.

The first is proffered by the physician who conducted the 
October 1998 VA examination, who opined that complications of 
the veteran's service-connected frostbite residuals 
"aggravat[e] his neuropathy and circulatory dysfunction from 
his diabetes and his peripheral vascular disease."  The 
second, a February 1998 statement proffered by the veteran's 
treating physician, Michael M. Linder, M.D., further posits a 
relationship between the veteran's symptomatology and his 
service-connected frostbite residuals:

I feel that some of the symptoms [the 
veteran] is having with chronic pain and 
numbness in his left leg could be due to 
frostbite during the Korean War.

While the Board notes that the physician's use of the word 
"could" may seem speculative, the opinion is supported by 
other evidence in the record, including the October 1998 VA 
examination report, in addition to reports of private and VA 
examinations conducted in 1977-upon which the RO based its 
original grant of service connection for the residuals of 
frost bite.  The 1977 reports describe such symptoms 
attributable to the veteran's frostbite residuals as constant 
itching, burning and throbbing pain, continuous sweating yet 
feeling that the feet are cold, cramping, sensitivity to 
prolonged immersion in water; and reflect the examiners' 
observations of edema, sweat formed on the feet and lower 
legs, skin cold to touch, dark, almost cyanotic discoloration 
of the skin of the feet and ankles, blisters and marked 
scales on the feet, thickened callouses along the sides and 
bottom of the feet, and chronic infection of nail beds and 
toenails.  The Board notes that the RO then evaluated the 
veteran's service connected frostbite residuals with 
debilitating symptoms of both feet as 30 percent disabling, 
and have confirmed and continued this evaluation since March 
1977.

Hence, Dr. Linder's opinion may be distinguished from those 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has found too 
speculative to be probative.  The "use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a claim well grounded."  
Lee v. Brown, 10 Vet. App. 336 (1997), citing Watai v. Brown, 
9 Vet. App. 441 (1996).  But see Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (suggesting that a doctor's opinion, expressed 
in terms of "may," was too speculative, on its own, to 
establish a well-grounded claim) and Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992) (holding that a doctor's opinion 
that the veteran's service-connected condition "may or may 
not" have contributed to his cause of death was inadequate 
nexus evidence to well ground the claim).

Thus, the Board finds that the record contains competent 
medical evidence of current diagnoses of diabetes and 
peripheral vascular disease and of a nexus between these 
currently diagnosed diseases and his service-connected 
frostbite residuals.

Arthritis, Skin Cancer, and Bilateral Cataracts

The veteran argues that he has arthritis, skin cancer, and 
bilateral cataracts which are related to his active service.  
In the alternative, he also argues that these conditions are 
the result of his service-connected frostbite residuals.  To 
this end, he has presented medical evidence that he has been 
diagnosed with arthritis, described in private medical 
statement as degenerative joint disease; with skin cancer, 
described in private medical records as recurrent basal cell 
carcinoma and squamous cell carcinoma appearing on the face, 
nose, and hand; and bilateral cataracts, described in private 
medical records as cataract involution, both eyes.  In 
addition, concerning the claim for skin cancer, the veteran 
avers he was exposed to sun in Korea on active service.  
Concerning the claims for service connection for arthritis, 
skin cancer, and bilateral cataracts, as secondary to his 
service connected frostbite residuals, the claims file 
establishes that a June 1977 rating decision granted 
entitlement for status post frostbite with residual 
debilitating symptoms of both legs.  However, the veteran has 
not presented competent medical evidence of a nexus, or link, 
between these currently diagnosed conditions and either his 
active service or his service-connected frostbite residuals.

The Board notes that the veteran's reports of medical 
examination at entrance to and discharge from his first 
period of active service, dated respectively in March 1945 
and July 1946, show no findings of any joint or 
musculoskeletal, skin, vision, or optical abnormalities, 
defects, or diagnoses.  Rather, these records show the 
veteran exhibited normal spine and extremities, including 
bones and joints, muscles, tendons, a ruddy complexion but 
normal skin, and 20/20 vision with normal colour perception 
and pupils.  Similarly, his reports of entrance to and 
discharge from his second period of active service, dated 
respectively in March 1948 and November 1958, reveal no 
musculoskeletal, skin, vision, or eye abnormalities, defects, 
diagnoses or other clinical findings.  Service medical 
records, including reports of periodic medical examination, 
evidence treatment for dermatophytosis, tinea pedis, and 
frostbite of the feet, but no complaints of or treatment for 
arthritis, a skin condition other than that involving the 
veteran's feet, or any eye or vision problem.

Thereafter, the medical evidence first reflects diagnoses of 
degenerative joint disease in 1998, skin cancer in 1993, and 
bilateral cataracts in 1993-40, 35, and 35 years, 
respectively, following the veteran's discharge from his 
second period of active service and, in the case of 
arthritis, well-beyond the one-year presumptive period.

A December 1997 statement proffered by one of the veteran's 
treating physicians, Patrick M. Kilgo, M.D., is of record.  
In pertinent part, Dr. Kilgo states

I have been treating this patient for 
numerous premalignant actinic keratosis 
and basal cell carcinomas on the sun-
exposed areas of the face.  These lesions 
are due to ultraviolet radiation damage 
acquired during sun exposure.

The patient describes experiencing large 
amounts of sun exposure while in the 
armed forces in Korea.  This sun exposure 
was a contributing factor to the skin 
problems that he is now encountering.

While this opinion would appear to provide a nexus, or link, 
between the veteran's skin cancer and his active service, the 
Board finds that it does not because it is based on a history 
as provided by the veteran.  In addition, unlike the opinion 
proffered by Dr. Linder concerning the veteran's peripheral 
vascular disease, Dr. Kilgo's conclusions are wholly 
unsupported by the medical evidence present in the claims 
file.  Furthermore, unlike the diagnoses and opinions 
reflected in the October 1998 VA examination report, Dr. 
Kilgo's provides no supporting clinical findings.  Finally, 
the physician nowhere states that he has reviewed the 
veteran's medical history, including his service medical 
records, in arriving at his opinion.  Hence, Dr. Kilgo's 
statement is not sufficient to form a nexus between the 
veteran's recently diagnosed skin cancer and his active 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise").

The Board notes that the veteran has submitted an article, 
dated in April 1997 and entitled "Aging Vets Compensated for 
Frostbite."  In this article Dr. Susan Mather, chief public 
health and environmental hazards officer with the Veterans 
Health Administration in Washington, D.C., is quoted as 
stating

Frostbite can cause long-term 
complications for aging veterans, even if 
they didn't lose appendages to the 
initial encounter.

The most common ... are diabetes, 
circulatory problems, arthritis, skin 
cancer in frostbite scars, chronic night 
pain and fungal infections caused by the 
skin's loss of immune functions.

The Board accepts the veracity of the statements made by VA's 
medical officer, but notes that the statements made by Dr. 
Mather are general in nature and do not apply specifically to 
the veteran in this case.  There is no evidence that Dr. 
Mather has examined the veteran and made findings specific to 
this case.

There are no other medical evidence, findings, or opinions 
linking the veteran's recently diagnosed degenerative joint 
disease, claimed as arthritis, skin cancer, or bilateral 
cataracts to either his active service or to his service-
connected frostbite residuals.

The veteran has presented his own statements regarding the 
cause of his arthritis, skin cancer, and bilateral cataracts.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
arthritis, skin cancer, and bilateral cataracts or their 
etiologic relationship either to active service or to his 
service-connected frostbite residuals.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
arthritis, skin cancer, and bilateral cataracts and either 
his active service or his service connected status post 
frostbite with residual debilitating symptoms of both legs, 
his claims for service connection for arthritis, skin cancer, 
and bilateral cataracts are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case (and 
its supplemental statement of the case), which informed the 
veteran of the reasons his claims had been denied.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).


ORDER

The claims for service connection for diabetes and peripheral 
vascular disease with triple bypass, as secondary to the 
service-connected status post frostbite with residual 
debilitating symptoms of both feet, are well grounded.

The claims for service connection for arthritis, skin cancer, 
and bilateral cataracts, either as directly related to 
service or as secondary to the service-connected status post 
frostbite with residual debilitating symptoms of both feet, 
are denied.


REMAND

As discussed above, the veteran has submitted well-grounded 
claims for service connection of diabetes and peripheral 
vascular disease with triple bypass, as secondary to the 
service-connected status post frostbite with residual 
debilitating symptoms of both feet.  In addition, his claim 
for an increased evaluation for his service-connected 
frostbite residuals is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition has worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

The Board has reviewed the record and finds that further 
development is required before the completion of appellate 
action.

First, the regulations governing the rating criteria for 
cardiovascular system were revised, effective January 12, 
1998.  VA again issued revised regulations amending the 
regulations governing cold injury residuals, effective August 
13, 1998.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the instant case, 
while the RO gave the veteran notice of the revised criteria 
in its March 1998 Supplemental Statement of the Case, it did 
not give the veteran notice of Notes 1 and 2 following 
Diagnostic Code 7122.  In pertinent part, Note 2 directs that 
each affected part (e.g., hand, foot, ear, nose) is to be 
rated separately, and the ratings are to be combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.  Further, the RO 
did not follow Karnas and consider the increased rating claim 
under both the old and new standards and then apply the 
version that was the more favorable to the veteran.  The 
single, 30 percent, evaluation assigned the veteran's service 
connected frostbite residuals still contemplates a bilateral 
disability, rather than separate and distinct evaluations 
awarded for each foot as required under Note 2.  Karnas must 
be followed with respect to both revisions.

Second, the Board notes that the examiner conducting the 
October 1998 VA examination did not discuss findings in such 
a way to allow separate evaluation of the veteran's feet, as 
directed by Note 2 of the criteria.  Furthermore, the 
examiner opined that complications of the veteran's service-
connected frostbite residuals are "aggravating his 
neuropathy and circulatory dysfunction from his diabetes and 
his peripheral vascular disease."  In Allen v. Brown, 7 Vet. 
App. 43, 448 (1995), the court held that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Third, the veteran stated he had received treatment for his 
service-connected disability at VA Medical Centers (MCs) in 
Huntsville and Birmingham, Alabama.  The claims file shows 
the RO obtained records from Huntsville, Alabama, but not 
from Birmingham.  These records must be obtained.

Fourth, the claims file reflects that the veteran may be 
receiving disability benefits from the Social Security 
Administration (SSA).  These records must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions: 

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
diabetes and peripheral vascular disease, 
and for his service-connected frostbite 
residuals.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records and 
clinical medical records of treatment 
accorded the veteran for his diabetes, 
peripheral vascular disease, and service-
connected frostbite residuals that are 
not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain legible copies of all medical and 
clinical records of treatment accorded 
the veteran for his diabetes, peripheral 
vascular disease, and service-connected 
frostbite residuals from VAMC Birmingham, 
Alabama, and should obtain legible copies 
of all medical and clinical records of 
treatment accorded the veteran for his 
diabetes, peripheral vascular disease, 
and service-connected frostbite residuals 
from VAMC Huntsville, Alabama since 
February 1999.

3.  The RO should ascertain whether the 
veteran is receiving disability benefits 
from SSA.  The RO should then request 
that SSA provide a legible copy of the 
decision that found the veteran disabled 
and legible copies of the supporting 
medical evidence used, including but not 
limited to the list of exhibits and/or 
list of medical evidence used in 
determining the award of disability 
benefits.

4.  The RO should return the October 1998 
VA examination report-along with any and 
all newly acquired evidence-to the 
examiner who conducted the examination.  
The RO should request that the examiner 
augment his findings to provide separate 
findings concerning the disability 
attributed to the residuals of frostbite 
for the left and right foot, and left and 
right lower leg, in accordance with the 
revised criteria.  In addition, the RO 
should request that the examiner augment 
his opinion to provide a response to the 
question as to whether or not the 
veteran's diabetes and peripheral 
vascular disease are etiologically 
related to the veteran's service-
connected frostbite residuals.  
Concerning the aggravation of the 
nonservice-connected diabetes and 
peripheral vascular disease by the 
service-connected frostbite residuals, 
the examiner is specifically requested to 
offer an opinion as to what degree these 
nonservice-connected disabilities are 
aggravated by the service-connected 
frostbite residuals.  If the examiner 
cannot provide the requested opinions, he 
should so state.

5.  If the examiner who conducted the 
October 1998 examination report is not 
available, or if the examiner determines 
that an additional examination is 
necessary, the RO should schedule the 
veteran for another VA cold injury 
examination to determine the nature and 
extent of any frostbite residuals the 
veteran manifests.  In addition, the RO 
should schedule the veteran for VA 
diabetes and peripheral vascular 
examinations to determine the severity 
and extent of any impairments.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations and findings should be 
reported in detail.  The claims folder, 
to include any records obtained per this 
remand and a copy of this remand, must be 
made available to the examiner(s) for 
review in conjunction with the 
examination.  The examiner should note in 
the examination report(s) whether such a 
review of the claims file was made.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear 
and legible manner on the examination 
report(s).

The examiner(s) are specifically 
requested to provide the following 
opinions and findings:

(b)  the examiner(s) should provide 
separate findings concerning the 
disability attributed to the residuals of 
frostbite for the left and right foot, 
and left and right lower leg, in 
accordance with the revised criteria.

(b)  the examiner(s) should provide an 
opinion as to whether or not the 
veteran's diabetes and peripheral 
vascular disease are etiologically 
related to the veteran's service-
connected frostbite residuals.  If the 
examiner(s) cannot provide an opinion, he 
should so state.

(c)  concerning the aggravation of the 
nonservice-connected diabetes and 
peripheral vascular disease by the 
service-connected frostbite residuals, 
the examiner(s) is specifically requested 
to offer an opinion as to what degree 
these nonservice-connected disabilities 
are aggravated by the service-connected 
frostbite residuals.  If the examiner(s) 
cannot provide the requested opinions, he 
should so state.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all 
pathology(ies) or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain specific detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 47 
(1994).

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection of diabetes, as secondary to 
the veteran's service-connected status 
post frostbite with debilitating 
residuals of both feet, and for 
peripheral vascular disease, claimed as 
poor circulation, with triple bypass, as 
secondary to the veteran's service 
connected status post frostbite with 
residuals debilitating to both feet, and 
determine whether the benefits sought may 
now be granted.

In addition, the RO should again review 
the veteran's claim for an increased 
evaluation for his service connected 
status post frostbite with debilitating 
residuals of both feet for the periods of 
time preceding January 12, 1998, from 
January 12, to August 12, 1998, and from 
August 13, 1998 to present in light of 
the new schedular criteria for 
cardiovascular system and cold injury 
residuals-including Note 2-and the 
Court's holdings in Bernard v. Brown, 4 
Vet. App. 384 (1993), Karnas, and Rhodan 
v. West, 12 Vet. App. 55 (1998).  The RO 
must also review the old criteria.  The 
RO must explain to the veteran which 
criteria were used in rating the 
disability and why the selected criteria 
are more favorable to the veteran during 
each period.

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



